Citation Nr: 0105718	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans' Insurance under 
38 U.S.C.A. § 1922 (West 1991).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


REMAND

The appellant served on active duty from April 1967 to 
December 1969.  He has requested a hearing before a member of 
the Board of Veterans' Appeals (Board) at the Anchorage, 
Alaska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case is remanded to the Philadelphia 
Regional Office and Insurance Center for the following 
action:

1.  The Philadelphia Regional Office and 
Insurance Center should forward the 
appellant's files to the Anchorage RO.

2.  The Anchorage RO should schedule the 
appellant for a "Travel Board" hearing 
following the usual procedures under 
38 U.S.C.A. § 7107 (West 1991 & Supp. 
2000) and 38 C.F.R. § 20.704 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

